Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT (this “Agreement”) is made effective as of June 1, 2012
(“Effective Date”), between Flotek Industries, Inc., a Delaware corporation (the
“Company”), and Steve Reeves (“Employee”).

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Employment. The Company shall employ and continue to employ Employee, and
Employee shall be employed and continue to be employed with the Company, upon
the terms and conditions set forth in this Agreement for the period beginning on
the date hereof and ending on the Termination Date, as defined in Section 4
hereof (the “Employment Period”).

2. Position and Duties.

(a) Employee shall initially serve as a Executive Vice President, Operations and
shall be responsible for such duties as are normally performed by a Executive
Vice President, Operations in companies similarly situated with the Company, and
such other duties, consistent with the duties customarily performed by a
Executive Vice President, Operations as may be reasonably prescribed by the
Board of Directors of the Company or the Chief Executive Officer of the Company.

(b) Employee shall devote his reasonable best efforts and his full business time
and attention (except for permitted vacation periods, periods of illness or
other incapacity) to the business and affairs of the Company.

3. Base Salary and Benefits.

(a) Employee’s annual base salary for the Employment Period shall be $324,500
(the “Base Salary”). The Base Salary shall be payable in approximately equal
installments in accordance with the Company’s general payroll practices and
shall be subject to required withholding. Any change in Base Salary shall be in
the sole discretion of the Board of Directors of the Company. During the
Employment Period, Employee shall be entitled to participate in all of the
Company’s employee benefit programs for which employees of the Company are
generally eligible, at a level commensurate with Employee’s position in the
Company.

(b) Employee shall be entitled to annual bonuses in accordance with the
Management Incentive Plan of the Company for the calendar years 2012 and 2013,
with a “Target Bonus” for purposes of such plan of 60% of Base Salary (a “Target
Bonus”).

(c) Employee shall be entitled to the use of a Company automobile as mutually
agreed by the Company and Employee.



--------------------------------------------------------------------------------

(d) The Company shall reimburse Employee for all reasonable expenses incurred by
him in the course of performing his duties under this Agreement which are
consistent with the Company’s policies in effect from time to time for its
employees with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements for its employees with respect to
reporting and documentation of such expenses pursuant to applicable Treasury
Regulations.

(e) In addition to the Base Salary, Employee will be eligible to receive raises,
bonuses and incentive compensation to the extent approved from time to time by
the Board of Directors of the Company, in its discretion.

(f) Employee shall be eligible for vacations as permitted under Company’s
policies in effect from time to time, with a minimum of four weeks vacation
during each year in the Employment Period.

4. Term and Termination.

(a) The Employment Period shall continue until terminated upon the earlier of
(i) May 31, 2014 (the “Expiration Date”), (ii) Employee’s resignation with or
without Good Reason or Employee’s death or Disability, or (iii) the termination
of the Employment Period by the Company with or without Cause. The date on which
Employee’s employment with the Company terminates is referred to herein as the
“Termination Date.”

(b) Employee’s employment with the Company will be “at will,” meaning that
either Employee or the Company may terminate Employee’s employment at any time
and for any reason, with or without Cause or Good Reason. Any contrary
representations that may have been made to Employee are superseded by this
Agreement. However, depending on the reason for such termination, Employee may
be eligible for a severance package on the terms and conditions set forth below.

(c) In the event the Employment Period terminates on account of the death of
Employee, the Company shall cause all restricted stock and stock options in
effect on the Effective Date to vest and be exercisable.

5. Severance. In no way limiting the Company’s policy of employment at will:

(a) If Employee’s employment with the Company is terminated by the Company
without Cause or by Employee with Good Reason prior to the Expiration Date (but
not in connection with a Change of Control which is subject to Section 5(b)),
and provided that all of the following have occurred within 60 days following
the termination of Employee’s employment with the Company: (i) Employee first
signs and delivers to the Company a Confidential Severance and Release Agreement
in substantially the same form as that attached hereto as Exhibit B (the
“Release Agreement”), (ii) any revocation right of the Employee under such
Release Agreement shall have expired, and (iii) such Release Agreement shall
have become effective (the date that all of the conditions set forth in (i),
(ii) and (iii) above are met to be referred to as the “Release Date”), Employee
shall be entitled to receive:

 

2



--------------------------------------------------------------------------------

  (i) Severance compensation equal to two-thirds of his annual Base Salary and
Target Bonus in effect for the year in which the Termination Date occurs,
payable in eight monthly installments equal to one-eighth of such severance
compensation, subject to required withholding, payable at the end of each of the
next eight (8) full calendar months following the first full calendar month
following the Release Date;

 

  (ii) Coverage at Company expense under the employee health insurance plan of
the Company for period of twenty-four months following the Release Date, or, if
less, the maximum time period permitted under COBRA.

(b) If within 3 months before or six months after a Change of Control Employee’s
employment with the Company is terminated (i) by the Company without Cause or
(ii) by Employee for any reason, Employee shall be entitled to receive severance
compensation equal to the greater of (A) two-thirds of the sum of his annual
Base Salary and Target Bonus in effect for the year in which the Termination
Date occurs or (B) two-thirds of the sum of his annual Base Salary and Target
Bonus in effect for the year in which the Termination Date occurs, annualized
over the period from the Termination Date until the Expiration Date, which shall
be payable immediately upon such termination. “Change of Control” shall have the
meaning given to such term in the 2010 Long-Term Incentive Plan of the Company.

(c) Notwithstanding anything to the contrary herein contained, Company shall not
be required to pay any amounts under this Section 5 or elsewhere in this
Agreement if Employee is in breach of any of its obligations under this
Agreement or any other Agreement with the Company, including without limitation,
any obligation relating to the treatment of Company confidential information and
any non-compete obligation.

(d) If Employee’s employment with the Company is terminated for Cause or death
or Disability, or Employee resigns without Good Reason, Employee shall be
entitled to receive only: (i) Employee’s Base Salary earned and payable through
the Termination Date; (ii) any accrued but unused vacation/time off to the
extent required under applicable law; (iii) reimbursement for all incurred but
unreimbursed expenses to the extent Employee is entitled to be reimbursed; and
(iv) any other earned but unpaid compensation, if applicable, as of the
Termination Date.

(e) For purposes of this Agreement, the following terms shall have the meanings
set forth below:

“Cause” shall mean (i) Employee’s continued failure to substantially perform one
or more of Employee’s essential duties and obligations to the Company (other
than any such failure resulting from a Disability) which, to the extent such
failure is remediable, Employee fails to remedy in a reasonable period of time
(not to exceed 30 days) after receipt of written notice from the Company;
(ii) Employee’s refusal or failure to comply with the reasonable and legal
directives of the Board of Directors after written notice from the Board
describing Employee’s failure to comply and, if such failure is

 

3



--------------------------------------------------------------------------------

remediable, Employee’s failure to remedy same within 10 days of receiving
written notice; (iii) any act of personal dishonesty, fraud or misrepresentation
taken by Employee which was intended to result in substantial gain or personal
enrichment of the Employee at the expense of the Company; (iv) Employee’s
violation of a federal or state law or regulation applicable to the Company’s
business which violation was or is reasonably likely to be materially injurious
to the Company; (v) Employee’s conviction of, or plea of nolo contendere or
guilty to, a felony under the laws of the United States or any State that is
reasonably likely to reasonably likely to be materially injurious to the
Company; (vi) Employee’s abuse of drugs, other narcotics or alcohol during
working hours or where such abuse (whenever occurring) impacts on Employee’s
working day, (vii) Employee’s breach of any of his material obligations under
any written agreement with the Company (including without limitation this
Agreement and any proprietary information and inventions assignment agreement
with the Company); or (viii) Employee’s violation of a material policy of the
Company which, to the extent such failure is remediable, Employee fails to
remedy in a reasonable period of time (not to exceed 30 days) after receipt of
written notice from the Company.

“Disability” shall have the meaning assigned to such term in Section 22(e)(3) of
the Internal Revenue Code of 1986, as amended (the “Code”).

“Good Reason” shall exist upon the occurrence of one of the following Company
actions (unless Employee consents in writing to such action(s)): (i) a material
reduction of the Employee’s salary and employee benefits to which the Employee
was entitled immediately prior to such reduction, (ii) a material reduction in
the duties, authority or responsibilities relative to the Employee’s duties,
authority or responsibilities as in effect immediately prior to such reduction,
provided, however, that if the Company assigns to the Employee duties for
another senior executive position with the Company shall not constitute Good
Reason; or (iii) the relocation of the Employee to a facility or a location more
than fifty (50) miles from the Employee’s then present location; provided,
however, that (A) Employee must provide the Company with written notice of the
occurrence of such action(s) within 60 days of the initial occurrence of such
action(s) and of his or her intent to terminate employment based on such
action(s) and (B) the Company will have 30 days from the date that such written
notice is provided by Employee to cure such action(s).

(f) Notwithstanding anything herein to the contrary, (i) if at the time of
Employee’s termination of employment with the Company, Employee is a “specified
employee” within the meaning of Section 409A of the Code, and the deferral of
the commencement of any payments or benefits (or portions thereof) otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then the Company will defer the payment of any such payments or benefits
(or portions thereof) hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Employee) until the date that is six
months following Employee’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A of the Code) to the extent and
amount necessary to comply with Section 409A of the Code, with such delayed
payments to be made in lump sum on the first day of the seventh month following
the end of such six month period, and (ii) if any other payments of money or
other

 

4



--------------------------------------------------------------------------------

benefits due to Employee hereunder could cause the application of an accelerated
or additional tax under Section 409A of the Code, such payments or other
benefits shall be deferred if deferral will make such payment or other benefits
compliant under Section 409A of the Code, or otherwise such payment or other
benefits shall be restructured, to the extent possible, in a manner, determined
by the Board, that does not cause such an accelerated or additional tax. The
Company shall consult with Employee in good faith regarding the application of
this Section 5(e). Notwithstanding any other provision in the Agreement, the
Company and Employee will cooperate in good faith to amend or modify the
Agreement so that the payments under this Agreement qualify for exemption from
or comply with Code Section 409A; provided, however, that the Company makes no
representations that the payments under the Agreement shall be exempt from or
comply with Code Section 409A and makes no undertaking to preclude Code
Section 409A from applying to payments under the Agreement. For purposes of this
Section 5, a termination of employment only occurs if it constitutes a
“separation from service” under Section 409A of the Code and the regulations
promulgated thereunder. With respect to the payments indentified in
Section 5(a)(i)-(iii), each payment, including each separate installment payment
identified thereunder, will be considered the right to a series of separate
payments.

(g) If Employee’s employment with the Company is terminated for any reason other
than by reason of: (i) the death of the Employee, (ii) a termination by the
Company for Cause or (iii) a termination by the Employee without Good Reason
prior to the Expiration Date, the Employee may at his election require by
written notice to the Company given within 30 days of the date of such
termination that his employment nevertheless be continued with the minimum
amount of responsibilities and minimum compensation required in order for
Employee to be eligible to be covered under the group health insurance policies
of the Company which are then in effect. The term of such employment
continuation shall continue until the date the Employee is 63  1/2 years old.
The Company shall pay the premiums for the health insurance coverage of the
Employee during the period of such employment continuation. The Employee and the
Company shall enter into an amendment to this Agreement with reasonable terms
setting forth the terms of such employment continuation, which, for the purposes
of clarity, shall include provisions to the effect of Sections 6, 7, 8, 9, 10,
and 11 of this Agreement, and shall permit termination by the Company for Cause.

6. Confidential Information.

(a) Company Information. The Company agrees, in consideration for Employee’s
agreement to the various terms of this Agreement, to provide Employee with
Confidential Information (as defined below) belonging to the Company. Employee
agrees at all times, during the term of employment and thereafter, to hold in
strictest confidence, and not to use, except for the benefit of the Company or
in connection with Employee’s responsibilities under his employment, or to
disclose to any person, firm, corporation or other entity without written
authorization of an officer of the Company any Confidential Information of the
Company. Employee further agrees not to make copies of such Confidential
Information except as authorized in writing by the Company or required for the
performance of Employee’s responsibilities under his employment. Any such copies
made pursuant to the preceding sentence shall be available to, and shall remain
the sole property of, the Company at all times. Employee understands that
“Confidential Information” means any Company proprietary

 

5



--------------------------------------------------------------------------------

information, technical data, trade secrets or know-how, including, but not
limited to, (i) information derived from reports, investigations, experiments,
research and work in progress, (ii) methods of operation, (iii) market data,
(iv) technology, hardware, proprietary computer programs and code (in object
code and source code format), (v) drawings, designs, plans and proposals,
(vi) marketing and sales programs, (vii) customer, licensee and supplier lists
and any other information about the Company’s relationships with others,
(viii) historical financial information and financial projections, (ix) network
and system architecture, (x) all other formulae, patterns, devices or
compilations, concepts, ideas, materials and information prepared or performed
for or by the Company, (xi) all information related to the business plan,
business, products, purchases or sales of the Company or any of its suppliers
and customers, (xii) software or applications of software, developments,
inventions, models, samples, flowcharts, statistical data and compilations,
(xiii) computer programs, disks, diskettes, tapes, and (xiv) all other
proprietary information disclosed to Employee by the Company either directly or
indirectly in writing, orally or by drawings or observation, or created by
Employee during the period of his employment, using Company time and/or
materials or equipment. Employee understands that Confidential Information
includes, but is not limited to, information pertaining to any aspects of the
Company’s business which is either information not known by actual or potential
competitors of the Company, or proprietary information of the Company or its
customers or suppliers or other third parties with which it has business
relationships, whether of a technical or financial nature, or otherwise.
Employee further understands that Confidential Information does not include any
of the foregoing items which are publicly available or which become publicly
known and made generally available through no wrongful act of Employee or of
others who were under confidentiality obligations as to the item or items
involved.

(b) Former Employer Information. Employee represents and warrants that
Employee’s performance of this Agreement has not breached, and will not breach,
any agreement or trust relationship between himself and any former, concurrent,
or subsequent employer or other third party (collectively, “Other Party”),
including, without limitation, any agreement with respect to such Other Party’s
inventions, unpublished documents or confidential or proprietary information.
Employee agrees that Employee will not disclose to the Company, bring on the
Company’s premises, or induce the Company to use any Other Party’s inventions,
unpublished documents or confidential or proprietary information without such
Other Party’s prior written consent, a copy of which Employee also shall provide
to the Company.

(c) Third Party Information. Employee recognizes that the Company has received
and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Employee agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out Employee’s
work for the Company consistent with the terms of this Agreement

 

6



--------------------------------------------------------------------------------

7. Inventions.

(a) Inventions Retained and Licensed. Employee has attached hereto, as
Exhibit A, a list describing all ideas, discoveries, inventions, original works
of authorship, developments, designs, work products, innovations, concepts,
know-how and trade secrets which were made by Employee prior to Employee’s
employment with the Company (collectively referred to as “Prior Inventions”),
which belong to Employee, which relate to the Company’s current or proposed
business, products or research and development, whether or not specifically
within Employee’s duties or responsibilities with the Company, whether or not
patentable or registrable under copyright or similar laws and whether or not
reduced to writing, and which are not assigned to the Company hereunder; or, if
no such list is attached, Employee represents that there are no such Prior
Inventions. If, in the course of Employee’s employment with the Company,
Employee incorporates into a Company product, process, program, software or
machine a Prior Invention owned by Employee or in which Employee has an
interest, the Company is hereby granted and shall have a nonexclusive,
royalty-free, transferable, irrevocable, perpetual, worldwide license to make,
have made, modify, use, reproduce, distribute, create derivative works from,
publicly perform, publicly display and sell such Prior Invention as part of, or
in connection with such product, process, program, software, work or machine.
Employee agrees that Employee will not, without the prior approval of the
Company, incorporate in any Company product, process, program, software, work or
machine any photographs, video or film, music, computer programs or other
materials obtained from a third party (via the Internet or otherwise) for which
the Company has not been granted an express license for such incorporation.

(b) Assignment of Inventions. Employee agrees that Employee will promptly make
full written disclosure to the Company of any and all ideas, discoveries,
inventions, original works of authorship, developments, designs, work products,
innovations, concepts, know-how, and trade secrets which relate to the Company’s
current or proposed business, products or research and development, whether or
not specifically within Employee’s duties or responsibilities with the Company
and whether or not patentable or registrable under copyright or similar laws and
whether or not reduced to writing, which Employee may solely or jointly conceive
or develop or reduce to practice, or cause to be conceived or developed or
reduced to practice, during the period of time Employee is employed with the
Company, whether or not during working hours or by the use of the facilities of
the Company (collectively referred to as “Inventions”). Employee further agrees
that Employee will hold in trust for the sole right and benefit of the Company,
and hereby assigns to the Company, or its designee, all Employee’s right, title,
and interest in and to any and all such Inventions which Employee may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, using the Company’s time and/or materials or
equipment. Employee further acknowledges that all of the above-described
Inventions made during the period of Employee’s employment with the Company are
“works made for hire”, as that term is defined in the United States Copyright
Act, to the greatest extent permitted by applicable law, and are compensated by
Employee’s salary. All Inventions or other work product created by Employee or
on Employee’s behalf or by Employee’s affiliates pursuant to this Agreement
shall be free and clear of all encumbrances, including without limitation,
security interest(s), licenses, liens or other restrictions other than as
expressly provided for in this Agreement. Employee hereby appoints the Company
as Employee’s attorney-in-fact to execute on Employee’s behalf any assignments
or other documents deemed necessary by the Company to protect or perfect its
rights to any Inventions.

 

7



--------------------------------------------------------------------------------

(c) Inventions Assigned to the United States. Employee agrees to assign to the
United States government all Employee’s right, title, and interest in and to any
and all Inventions whenever such full title is required to be in the United
States by a contract between the Company and the United States or any of its
agencies.

(d) Maintenance of Records. Employee agrees to create and maintain adequate and
current written records of all Inventions made by Employee (solely or jointly
with others), and assigned to the Company under Section 7(b) above, during the
term of Employee’s employment with the Company. The records will be in the form
of notes, sketches, drawings, and any other format that may be specified by the
Company. The records will be available to and remain the sole property of the
Company at all times. Employee agrees not to remove such records from the
Company’s place of business except as expressly permitted by the Company policy,
which may, from time to time, be revised at the sole discretion of the Company.

(e) Patent and Copyright Registrations. Employee agrees to reasonably assist the
Company, or its designee, at the Company’s expense, in every proper way to
secure the Company’s rights in the Inventions and any copyrights, patents, mask
work rights, moral rights, or other intellectual property rights relating
thereto in any and all countries, including the disclosure to the Company of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments which
the Company shall reasonably deem necessary in order to apply for and obtain
such rights and in order to assign and convey to the Company, its successors,
assigns, and nominees the sole and exclusive rights, title and interest in and
to such Inventions, and any copyrights, patents, mask work rights, moral rights
or other intellectual property rights relating thereto. Employee further agrees
that Employee’s obligation to execute or cause to be executed, when it is in
Employee’s power to do so, any such instrument or papers shall continue after
the termination of this Agreement. If the Company is unable because of
Employee’s mental or physical incapacity, unavailability, or for any other
reason to secure Employee’s signature to apply for or to pursue any application
for any United States or foreign patents or copyright registrations covering
Inventions or original works of authorship assigned to the Company as above,
then Employee hereby irrevocably designates and appoints the Company and its
duly authorized officers and agents as Employee’s agent and attorney in fact, to
act for and in Employee’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent, copyright registrations or
enforcement of other intellectual property rights thereon with the same legal
force and effect as if executed by Employee.

8. Conflicting Employment. Employee agrees that, during the Employment Period,
Employee will not engage in any other employment, occupation, consulting or
other business activity directly related to the business in which the Company is
now involved or becomes involved during the Employment Period, nor will Employee
engage in any other activities that conflict with Employee’s obligations to the
Company.

9. Returning Company Documents. Employee agrees that, at the time of termination
of Employee’s employment with the Company, Employee will deliver to the Company
(and will not keep in Employee’s possession, copy, reproduce, recreate or
deliver to anyone else) any and

 

8



--------------------------------------------------------------------------------

all devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any of the aforementioned items
developed by Employee pursuant to Employee’s employment with the Company or
otherwise belonging to the Company, its successors or assigns. Employee further
agrees that any property situated on the Company’s premises or on the Company’s
computers or servers, including disks and other storage media, email, and filing
cabinets and other work areas, is subject to inspection by Company personnel at
any time with or without notice.

10. Notification of New Employer. Upon termination of Employee’s employment with
the Company, Employee hereby grants consent to notification by the Company to
Employee’s new employer or any other party with which Employee may enter into a
new relationship with respect to Employee’s obligations under this Agreement.

11. Certain Covenants.

(a) Solicitation of Employees, Consultants and Customers. In consideration of
the Company’s obligations under this Agreement and the other consideration
recited above, including but not limited to the Company’s obligations pursuant
to Section 5, Employee agrees that, during the Employment Period and for a
period of twenty-four months immediately following the Termination Date
(“Restricted Period”), Employee shall not, either directly or indirectly, either
alone or in concert with others, solicit, induce, recruit, encourage or entice,
or attempt to solicit, induce, recruit, encourage or entice, any employee of or
consultant to the Company to leave the Company or work for anyone in the
businesses in which the Company and its affiliates are engaged at any time
during the one-year period ending on the Termination Date (“Company Business”).
Also, during the Restricted Period, Employee will not directly or indirectly,
either for himself or for any other person, firm or corporation, divert or take
away or attempt to divert or take away, call on or solicit or attempt to call on
or solicit, any customer of the Company, in connection with any business or
activity similar to or related to the Company Business, including but not
limited to those on whom Employee called or whom Employee solicited or with whom
Employee became acquainted while engaged as an employee of or a consultant to
the Company. During his employment, Employee agrees not to plan or otherwise
take any steps, preliminary or otherwise, either alone or in concert with
others, to set up or engage in any business enterprise that would be in
competition with the Company.

(b) Noncompetition. (i) Employee agrees that, during the Restricted Period,
Employee will not, directly or indirectly, engage or invest in, own, manage,
operate, finance, control, or participate in the ownership, management,
operation, financing, or control of, be employed by, associated with, or in any
manner connected with, or render services or advice to, any business whose
primary line of business is competitive with the Company Business or personally
engage in, manage or operate, or personally participate in the conduct,
management or operation of, be employed by, associated with, or render services
or advice to, any business competitive with the Company Business anywhere in
Houston, Texas or in any geographical area within fifty (50) miles of the city
limits of Houston, Texas.

 

9



--------------------------------------------------------------------------------

(ii) Notwithstanding the provisions of this Section 11, Employee’s
non-competition obligations hereunder shall not preclude Employee from owning
less than one percent (1%) of any class of securities of any enterprise
conducting business in the Company Business (but without otherwise participating
in the activities of such enterprise) if such securities are listed on any
national or regional securities exchange or have been registered under
Section 12(g) of the Securities Exchange Act of 1934.

(iii) Employee agrees that the time periods and the geographic scope within this
Section 11 are reasonable in order for the Company to be protected from unfair
competition and to preserve the Company’s Confidential Information and other
legitimate business interests, and are ancillary to and designed to ensure
Employee’s compliance with the confidentiality provisions of this Agreement.
Employee specifically recognizes and acknowledges that the work of the Company
is so specialized and unique that only such geographic scope can protect the
Company from unfair competition.

(c) Breach. In the event of Employee’s breach of any covenant set forth in this
Section 11, the term of such covenant will be extended by the period of the
duration of such breach.

(d) Severability. If at any time the provisions of this Section 11 are
determined to be invalid or unenforceable by reason of being vague or
unreasonable as to area, duration or scope of activity, this Section 11 shall be
considered divisible and shall be immediately amended to only such area,
duration or scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter; and
Employee agrees that this Section 11 as so amended shall be valid and binding as
though any invalid or unenforceable provision had not been included herein.

12. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by a nationally recognized overnight
delivery service, or mailed by first class mail, return receipt requested, to
the recipient at the address below indicated:

Notices to Employee:

 

 

Notices to the Company:

Flotek Industries, Inc.

2930 W. Sam Houston Pkwy. N., Suite 300

Houston, TX 77043

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or, if sent by first class mail, three (3) days after so mailed.

 

10



--------------------------------------------------------------------------------

13. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

14. Complete Agreement. Except with respect to any proprietary information and
inventions assignment agreement between the Company and the Employee, this
Agreement embodies with respect to the subject matter hereof the complete
agreement and understanding among the parties and supersedes and preempts with
respect to the subject matter hereof any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

15. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

16. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Employee, the Company and their respective
heirs, successors and assigns, except that Employee may not assign his rights or
delegate his obligations hereunder without the prior written consent of the
Company except by operation of law to Employee’s estate upon the death of
Employee.

17. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Texas, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Texas or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of Texas.

18. Consent to Personal Jurisdiction. Subject to terms and conditions of
Section 19, any suit, action or other proceeding arising out of or based upon
this Agreement shall be brought in the federal and state courts located within
Harris County, Texas.

19. Arbitration and Equitable Remedies.

(a) Arbitration. Except as provided in Section (b) below, Employee agrees that
any dispute or controversy arising out of or relating to any interpretation,
construction, performance or breach of this Agreement, shall be settled by
arbitration to be held in Houston, Texas, in accordance with the rules then in
effect of the American Arbitration Association, provided however, the parties
will be entitled to full and liberal evidentiary discovery in accordance with
the rules governing civil litigation in courts of the same jurisdiction. The

 

11



--------------------------------------------------------------------------------

arbitrator may grant injunctions or other relief in such dispute or controversy.
The decision of the arbitrator shall be final, conclusive and binding on the
parties to the arbitration. Judgment may be entered on the arbitrator’s decision
in any court having jurisdiction. The Company and Employee shall split 50%-50%
the costs and expenses of such arbitration, and the substantially prevailing
party shall be entitled to an award of attorneys fees.

(b) Equitable Remedies. Each of the Company and Employee agree that disputes
relating to or arising out of a breach of the covenants contained in Sections 6
through 11 of this Agreement would likely require injunctive relief to maintain
the status quo of the parties pending the appointment of an arbitrator pursuant
to this Agreement. The parties hereto also agree that it would be impossible or
inadequate to measure and calculate the damages from any breach of the covenants
contained in this Agreement prior to resolution of any dispute pursuant to
arbitration. Accordingly, if either party claims that the other party has
breached any covenant contained in Sections 6 through 11 of this Agreement, that
party will have available, in addition to any other right or remedy, the right
to obtain an injunction from a court of competent jurisdiction restraining such
breach or threatened breach and/or to specific performance of any such provision
of this Agreement pending resolution of the dispute through arbitration. The
parties further agree that no bond or other security shall be required in
obtaining such equitable relief and hereby consents to the issuance of such
injunction and to the ordering of specific performance. However, upon
appointment of an arbitrator, the arbitrator shall review any interim,
injunctive relief granted by a court of competent jurisdiction and shall have
the discretion, jurisdiction, and authority to continue, expand, or dissolve
such relief pending completion of the arbitration of such dispute or
controversy. The parties agree that any orders issued by the arbitrator may be
enforced by any court of competent jurisdiction if necessary to ensure
compliance by the parties.

20. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Employee, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

21. Termination of Previous Agreement. The Employment Agreement between Employee
and the Company dated May 10, 2010 is superseded by this Agreement with respect
to the employment by the Company of the Employee subsequent to the date hereof.

[remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

FLOTEK INDUSTRIES, INC. By:   /s/ John Chisholm   Name:   John Chisholm   Title:
  CEO, President & Chairman of the Board /s/ Steve Reeves Steve Reeves

SIGNATURE PAGE TO EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

 

Title

  

Date

  

Identifying Number

or Brief Description

    



--------------------------------------------------------------------------------

EXHIBIT B

CONFIDENTIAL SEVERANCE AND RELEASE AGREEMENT

This Confidential Severance and Release Agreement (“Agreement”) is entered into
on [date], by and between [name] (the “Employee”) and Flotek Industries, Inc.
(the “Company”).

WHEREAS, Employee was employed by Company as a [position];

WHEREAS, Employee’s employment has terminated effective [date];

WHEREAS, the Company has offered to provide Employee with the a severance
package to facilitate his transition from the Company as provided in Section 5
of the Employment Agreement dated as of                                 ,
20                 (the “Employment Agreement”), by and between Employee and
Company, contingent on the execution delivery and effectiveness of this
Agreement (the “Severance”); and

WHEREAS, Employee has agreed to release the Company from any claims arising from
or related to Employee’s employment relationship with the Company;

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee (jointly referred to as the “Parties”) hereby agree as follows:

1. Termination. Employee’s employment with the Company will terminate on [date]
(the “Termination Date”).

2. Consideration. The Company agrees to pay Employee the Severance, less
applicable payroll deductions. Provided Employee complies with his obligations
pursuant to Section 7, below, Company shall pay the Severance amount in
accordance with the Company’s general payroll practices as provided in the
Employment Agreement, subject to required withholding. Employee acknowledges
that in the absence of this Agreement, he would not be entitled to this payment.

3. Release by Employee. Employee, on behalf of himself and his respective past,
present, and future representatives, attorneys, agents, heirs, successors and
assigns, hereby releases the Company and its affiliates and their respective
past, present, and future employees, directors, officers, representatives,
attorneys, agents, heirs, successors and assigns, and each of them
(collectively, the “Released Parties”), from any and all claims, demands, causes
of action, obligations, damages, and liabilities, whether or not now known,
suspected, or claimed, that Employee may possess against the Company arising
from his employment up to, until, and including the Effective Date of this
Agreement, other than claims, demands, causes of action, obligations, damages,
and liabilities arising from the fraud or gross misconduct of the Released
Parties (the “Released Claims”) . Without limiting the generality of this
release, Employee agrees to waive any and all Released Claims against the
Released Parties arising from employment with the Company, and covenants not to
sue them for any such claims including, but not limited to, those based on state
or federal law regarding age, sex (including sexual harassment), religion,
handicap, national origin or other discrimination, the Age Discrimination in
Employment Act, the Fair Labor Standards Act (including the Equal Pay Act), the
Americans



--------------------------------------------------------------------------------

with Disabilities Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act, Title VII of the Civil Rights Act of 1964, the Texas Labor
Code, the Texas Administrative Code, any other applicable state or local codes
or ordinances, and contract or tort claims, whether such claim be based upon an
action filed by Employee or a governmental agency, and any and all claims for
attorneys’ fees and/or costs. The Parties agree that the release set forth in
this Paragraph shall be and remain in effect in all respects as a complete and
general release as to the matters released. This release does not extend to any
obligations incurred under this Agreement or to any obligations under the Bylaws
of the Company to Employee with regard to indemnification and advancement of
expenses to or for the benefit of Employee.

4. Unknown Claims. Employee expressly acknowledges that this Agreement resolves
and releases all legal claims he may have against Company as of the date of this
Agreement arising from his employment with the Company, including claims of
which he may not be aware.

5. Non-Admission. The fact and terms of this Agreement are not an admission by
the Company of liability or other wrongdoing under any law.

6. Payment of Salary. Employee acknowledges and represents that the Company has
paid all salary, wages, bonuses, and any and all other benefits due Employee,
other than the consideration described in this Agreement, as well as any
expenses with respect to which Employee is entitled to be reimbursed.

7. Returning Company Property. Employee agrees to deliver to the Company on or
before [date], and not to keep in his possession, recreate, or deliver to anyone
else, any and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property provided to Employee by the Company,
developed by Employee pursuant to his employment with the Company, or otherwise
belonging to the Company.

8. Restrictions. Employee understands that, following the termination of his
employment with Company, he must still comply with the terms of the Employment
Agreement which includes a two-year non-solicitation and non-compete agreement
following the termination of his employment, and provisions relating to the
Confidential Information of the Company and Inventions (as such terms are
defined in the Employment Agreement).

9. Non-Disparagement. The Parties agree to refrain from any defamation, libel,
or slander of the other or any of the Released Parties or tortious interference
with the contracts and relationships of the other Party or any of the Released
Parties. The Parties further agree that each will not act in any manner that
might damage the business or reputation of the other Party or any of the
Released Parties. The Company agrees to respond to any request for information
regarding Employee by providing only neutral information, such as Employee’s
dates of employment and position held.

10. No Cooperation. Employee agrees that he will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any officer, director, employee, agent,
representative, stockholder, or attorney of the Company and/or any other of the
Released Parties, unless under a subpoena or other court order to do so.

 

2



--------------------------------------------------------------------------------

11. Attorneys’ Fees. If either Employee or the Company (including any of the
Released Parties) brings an action against the other Party, or otherwise seeks
to enforce this Agreement, by reason of the breach of any covenant, warranty,
representation, or condition of this Agreement, or otherwise arising out of this
Agreement, whether for declaratory or other relief, the action must be submitted
for arbitration to the American Arbitration Association in Houston, Texas. The
prevailing party in such arbitration shall be entitled to its costs and
attorneys’ fees.

12. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original and shall bind the signatory, but all of
which together shall constitute one and the same instrument.

13. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable, or void, this
Agreement shall continue in full force and effect without said provision.

14. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with this Agreement .

15. Entire Agreement. This Agreement is the entire agreement and understanding
between the Parties on the subject matter covered herein. The Parties further
agree that this Agreement may not be altered except in a writing duly executed
by all of the Parties. The laws of the State of Texas shall govern this
Agreement, excepting its principles of conflicts of law.

16. Effective Date. This Agreement is effective immediately following the
Parties’ execution of the Agreement, and will be enforceable following the
expiration of the 7-day revocation period described below in Paragraph 17
(“Effective Date”).

17. OWBPA. Under the Older Workers Benefit Protection Act of 1990, Employee
acknowledges the following:

a. That Employee has been advised and is hereby advised by the Company to
consult an attorney regarding this Agreement before executing it;

b. That Employee has been afforded twenty-one (21) days to consider whether he
is willing to enter into it, although Employee may, in the exercise of his own
discretion, sign it or reject it at any time before the expiration of the 21
days;

c. That, within seven (7) days after executing this Agreement, Employee may
revoke it; and

d. That this Agreement is not enforceable until the 7-day revocation period has
passed.

 

3



--------------------------------------------------------------------------------

18. Voluntary Execution of Release Agreement. The Parties enter into this
Agreement voluntarily and without any duress or undue influence on the part or
behalf of the Parties hereto, with the full intent of releasing all claims. The
Parties acknowledge that:

a. They have read this Agreement;

b. They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice, or have knowingly waived
such representation;

c. They know and understand the terms and consequences of this Agreement and of
the releases it contains; and

d. They are fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

DATED: [date]

  By:         [Company rep]  

By:

    DATED: [date]     [Employee]

 

4